DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13-21 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purdy et al. (Pub. No. US 2014/0024956) (hereinafter Purdy).
	As per claim 1, Purdy teaches a  pressure monitoring system (i.e. BPM) for use with multiple patient care monitors (PCM), each PCM having pressure reset function (see paragraphs [0212], [0368], [0446] and [0603]) (examiner notes that the BPM can be used with different patient care monitors see paragraph [0368])  comprising: a pressure monitor capable of obtaining an atmospheric pressure, a medical device having a device sensor for insertion into a patient, wherein the device sensor measures a pressure (see paragraphs [0061] and [0539]); wherein the device sensor has at least one specific correction factor associated with the device sensor (see paragraphs 0061], [0068] and [0295]); a means for producing a zero function within the pressure monitor based upon an initial observation of atmospheric pressure as adjusted by the correction factor to create an adjusted atmospheric pressure, said zero function setting the adjusted atmospheric pressure to a zero value in the device sensor (see paragraphs [0056], [0061] and [0155]); wherein the zero value and correction factors are stored in a memory (see paragraph [0295]); wherein, upon connection of the pressure monitor to a second PCM, the pressure monitor reads the zero-value stored on the memory, and the PCM reset function allows the PCM to read and resends the zero value from the memory (see paragraphs [0390] and [0391]), wherein the PCM or second PCM includes a zero switch for activating the zero function (see paragraphs [0153]-[0154], [0153], [0154], [0393] and [0394], examiner notes that the manual switch controls for turning the unit on and off also serves for automatically activating the zeroing  function to atmospheric pressure).
	As per claims 2-5, Purdy further teaches that the observed atmospheric pressure is received from the PCM (see paragraph [0446]-[0047] and Fig. 33).
	As per claims 6 and 7, Purdy further teaches that the observed atmospheric pressure is averaged over a predetermined period of time (see paragraph [0447], the appropriate atmospheric pressure is calculated based on a sequence of pressure samples taken at 0.1 seconds interval).
	As per claim 8, Purdy further teaches that the measured pressure is a blood pressure (see paragraphs [0006] and [0043]).
	As per claims 13-17, Purdy further teaches that the memory is a non- volatile memory, EEPROM, affixed to the pressure monitor (see paragraphs [0172], [0180], [0295]-[0299] and Fig. 6).
As per claim 18, Purdy further teaches that the device sensor comprises a fiber optic pressure sensor (see abstract).
As per claim 19, Purdy further teaches that the fiber optic pressure sensor is a Fabry-Perot pressure sensor (see paragraph [0250]).
	As per claim 20, Purdy further teaches that the medical device can be selected from the group consisting of a sheath, catheter, guidewire, and needle (see paragraph [0250]).
As per claim 21, Purdy further teaches that the medical device is coupled to the pressure monitor by a fiber optic cable (see paragraph [0148]).
As per claim 44, Purdy teaches a pressure monitoring method for use with multiple patient care monitors (PCM) comprising: initiating a pressure reset function with a zero switch on a PCM, wherein the PCM is coupled to a pressure monitor (see paragraphs [0153], [0154], [0393], [0394] (examiner notes that the manual switch controls for turning the unit on and off also serves for automatically activating the zeroing  function to atmospheric pressure), [0212], [0368], [0446] and [0603]) (examiner notes that the BPM can be used with different patient care monitors see paragraph [0368]); obtaining an atmospheric pressure reading with a pressure monitor (see paragraphs [0061] and [0539]); retrieving at least one specific correction factor from a memory, wherein the at least one specific correction factor is associated with a device sensor that is a part of a medical device, and the medical device is intended to be inserted into a patient (see paragraphs 0061], [0068] and [0295]); producing a zero function with a reading of the observation of atmospheric pressure adjusted by at least one specific correction factor to create an adjusted atmospheric pressure (see paragraphs [0056], [0061] and [0155]); with the zero function, setting the adjusted atmospheric pressure to a zero value in the device sensor; storing the zero value in the memory (see paragraphs [0061], [0390] and [0391]).

Response to Arguments
3.	Applicant's arguments filed 9/21/22 have been fully considered but they are not persuasive.
	The applicant argues that there is no teaching or suggestion of a zero switch.

The examiner respectfully disagrees with the applicant’s argument because Purdy teaches, in paragraphs [0153]-[0155], control functions including manual switch controls for turning the unit on and off and an automatic zeroing function to atmospheric pressure and teaches, in paragraphs [0393]-[0394], that the BPM shall initialize and be ready to acquire a zero value within 5 minutes of power on. The examiner considers the manual control switch serves as a switch for activating the zero function. 

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   
      Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857